Citation Nr: 1634234	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  11-27 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for glaucoma. 

4.  Entitlement to an initial compensable rating for residuals of abscess drainage of the left third metacarpal phalangeal joint. 

5.  Entitlement to a separate evaluation for a surgical scar associated with residuals of abscess drainage of the left third metacarpal phalangeal joint. 

6.  Entitlement to an initial compensable rating for hemorrhoids. 

7.  Entitlement to a 10 percent rating based on multiple, noncompenesable service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1981 to July 1987.  He also had various periods of service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Board notes that, in his October 2011 substantive appeal (via a VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  However, a November 2012 correspondence reflects the Veteran's desire to withdraw such hearing request.  38 C.F.R. § 20.704(e) (2015).  Therefore, there is no outstanding hearing request. 

The Board notes that additional evidence, to include a February 2016 Disability Benefits Questionnaire (DBQ) report, VA treatment records through December 2015, and a June 2015 Social Security Administration (SSA) decision, was added to the record after the issuance of an April 2013 supplemental statement of the case.  This evidence has not been considered by the Agency of Original Jurisdiction (AOJ) and the Veteran has not submitted a waiver of AOJ consideration of this evidence.  

In addition, in a July 2016 Appellate Brief Presentation, the Veteran's representative explicitly raised the issue of entitlement to a temporary total evaluation based on a hemorrhoidectomy procedure necessitating convalescence for the service-connected hemorrhoids.  As this claim has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).   

As a final preliminary matter, the issue of entitlement to a separate evaluation for a surgical scar associated with residuals of abscess drainage of the left third metacarpal phalangeal joint has been explicitly raised by the Veteran's representative in the July 2016 Appellate Brief Presentation.  As the Board retains jurisdiction over such issue as part and parcel of the Veteran's initial rating claim for residuals of abscess drainage of the left third metacarpal phalangeal joint, this issue has been listed on the title page of this decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issues of entitlement to a 10 percent rating  based upon multiple, noncompensable, service-connected disabilities, entitlement to an initial compensable rating for residuals of abscess drainage of the left third metacarpal phalangeal joint, entitlement to a separate evaluation for a surgical scar associated with residuals of abscess drainage of the left third metacarpal phalangeal joint, and entitlement to an initial compensable rating for hemorrhoids, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

 
FINDING OF FACT

In a July 2011 correspondence,  prior to the promulgation of a decision in the appeal, the Veteran withdrew the issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, and entitlement to service connection for glaucoma.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for glaucoma have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In the Veteran's July 2011 correspondence, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, and entitlement to service connection for glaucoma.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals as to these issues and they are dismissed. 



ORDER

The appeal regarding the issue of entitlement to service connection for bilateral hearing loss is dismissed. 

The appeal regarding the issue of entitlement to service connection for tinnitus is dismissed. 

The appeal regarding the issue of entitlement to service connection for glaucoma is dismissed. 


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted. 

As noted in the Introduction, the record reflects that additional evidence, to include the February 2016 DBQ report evaluating the service-connected hemorrhoids, VA treatment records through December 2015, and June 2015 SSA decision, have been associated with the claims file without a waiver of AOJ consideration since the April 2013 supplemental statement of case.  See 38 C.F.R. § 20.1304 (2015).  The February 2016 DBQ report addresses the nature and severity of the Veteran's service-connected hemorrhoids.  The VA treatment records through December 2015 note the Veteran's complaints pertaining to his service-connected left finger/hand disability and hemorrhoids.  Therefore, a remand is necessary in order for the AOJ to consider the additional evidence in the first instance.

Relevant to the initial rating claim for a left finger/hand disability and separate evaluation claim for a surgical scar associated with the left finger/hand disability, the Veteran underwent a VA examination for his service-connected left finger/hand disability in November 2009.  In the July 2016 Appellate Brief Presentation, the Veteran's representative requested a new examination, suggesting worsened symptomatology as to the service-connected residuals of abscess drainage of the left third metacarpal phalangeal joint since the November 2009 examination.  Given the time period since the last examination and possibility of worsening of the Veteran's left finger/hand disability, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected residuals of abscess drainage of the left third metacarpal phalangeal joint, to include surgical scar associated with the left finger/hand disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As detailed above, the issues of entitlement to initial compensable rating for residuals of abscess drainage of the left third metacarpal phalangeal joint and entitlement to initial compensable rating for hemorrhoids are remanded for additional development.  As the AOJ's consideration of these initial rating claims may directly affect the claim for a 10 percent rating based upon multiple, noncompensable service-connected disabilities, these claims are inextricably intertwined and remain deferred pending readjudication by the AOJ.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

In addition, a review of the record reveals the June 2015 SSA decision, but unaccompanied by any clinical records used to support the finding in the decision.  As SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claims, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  As such, a remand is necessary in order to obtain all medical records relied upon in the June 2015 SSA decision.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). 

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to his claims. 

Accordingly, the case is REMANDED for the following action:

1.   Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  Contact SSA and request the Veteran's complete SSA records, including all underlying medical records relied upon in the June 2015 SSA decision which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

3.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo a VA examination, with an appropriate physician, for evaluation of his service-connected residuals of abscess drainage of the left third metacarpal phalangeal joint, to include surgical scar associated with that left finger disability. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should provide a detailed description of any signs and symptoms associated with residuals of abscess drainage of the left third metacarpal phalangeal joint, to include surgical scar on the left finger. 

The physician should conduct range of motion testing of the service-connected left finger.  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

All examination findings, along with complete rationale for any conclusions reached, must be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


